Order entered November 12, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00704-CR

                        LIONEL EUGENE MCALISTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-82326-2018

                                             ORDER
       Before the Court is court reporter Claudia Webb’s November 8, 2019 second request for

an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within TEN DAYS of the date of this order. Ms. Webb is cautioned that

further extensions will be disfavored.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE